         Case 5:15-cr-00226-EJD Document 129 Filed 11/07/18 Page 1 of 3




             UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                San Jose Venue


                            Report on Offender Under Supervision


Name of Offender                                  Docket Number
Douglas Stroms York                               0971 5:15CR00226-001 EJD

Name of Sentencing Judge:       The Honorable Edward J. Davila
                                United States District Judge

Date of Original Sentence:      January 4, 2016

Original Offense: Count One: False Impersonation of an Employee of the United States, 18
U.S.C. § 912, a Class E Felony.

Original Sentence: 12 months and one day custody followed by one year of supervised release.

Special Conditions: $100 special assessment; mental health treatment; drug treatment and
testing; abstain from alcohol; no contact with the victim; search; no firearms, ammunition,
destructive devices, or other dangerous weapons.

Prior Form(s) 12: On August 16, 2017, a request for an arrest warrant was filed to include
charges related to alleged law violations, failure to notify the probation officer of law
enforcement contact, drug possession, and leaving the judicial district without permission of the
probation officer. On March 1, 2018, supervision was revoked and York was sentenced to nine
months imprisonment followed by three months supervised release. A special condition was
added to include no contact with the victims identified in the law violations and identified in the
petition.

Type of Supervision                               Date Supervision Commenced
Supervised Release                                August 24, 2018
Assistant U.S. Attorney                           Defense Counsel
Jeffrey Schenk                                    Graham Archer (AFPD)


                         Petitioning the Court to Take Judicial Notice

                                              Cause




                                                                       NDC-SUPV-FORM 12A 4/6/2015
         Case 5:15-cr-00226-EJD Document 129 Filed 11/07/18 Page 2 of 3
RE:    York, Douglas Storms                                                                      2
       0971 5:15CR00226-001 EJD
Charge Number         Violation

One                   There is probable cause to believe that York violated the mandatory
                      condition that he not commit another federal, state, or local crime.

                          On September 18, 2018, York contacted probation via text message
                          stating he received a traffic ticket for test riding his motorcycle after
                          making some repairs.

                          On September 17, 2018, York was cited by the Department of
                          California Highway Patrol for California Vehicle Code violations: §
                          14061.1(a) VC – Suspended License, a misdemeanor; § 4000(a)(1)VC
                          – Registration Expired, an infraction; § 16028(c)VC – No Insurance,
                          an infraction; and § 12500(b)VC – No MI, an infraction.

                          An arraignment hearing is scheduled for November 7, 2018, in the
                          Santa Cruz Superior Court of California Traffic Division.

                          Evidence of this alleged violation can be found in the California
                          Highway Patrol notice to appear citation number HQ02481.



                                   Action Taken and Reason

York commenced a second term of supervised release on August 24, 2018, and will expire on
November 23, 2018. On November 1, 2018, during an office contact, York was questioned about
his driving without a license, at which time he admitted to test driving his motorcycle. York is
the owner of the motorcycle, but does not possess a valid driver’s license. York was given a
verbal disapproval of driving without a license. In addition, he was given an oral
reprimand/warning of noncompliance, and instructed to refrain from driving without a license.

Following York’s June 28, 2017, conviction for PC-Inflict Corporal Injury on Spouse, on
December 5, 2017, York was placed on Mariposa County Summary Probation for a term of three
years. York will continue supervision with Mariposa County probation until December 4, 2020,
to include the following conditions: obey all laws; pay fine; notify the Court of a change in
residence; and notify in writing any new law violations. As such, York was instructed to notify
Mariposa County Probation in writing of the new alleged violation noted in this petition.

In response to the admission and violation, York identified alternative solutions to driving
without a license and agreed to utilize such solutions when necessary.

York has acknowledged areas of improvement needed to obtain a valid driver license. He
understands his continued driving without a license may lead to severe consequences not only
with the Court, but also in his personal life. As such, it is respectfully requested the Court take
judicial notice.



                                                                       NDC-SUPV-FORM 12A 4/6/2015
         Case 5:15-cr-00226-EJD Document 129 Filed 11/07/18 Page 3 of 3
RE:     York, Douglas Storms                                                                3
        0971 5:15CR00226-001 EJD


Respectfully submitted,                             Reviewed by:



___________________________________                 ___________________________________
Sereena Quick                                       Aylin McFarland
U.S. Probation Officer                              Supervisory U.S. Probation Officer
Date Signed: November 5, 2018


THE COURT ORDERS:

      The Court concurs and takes judicial notice
      Submit a request to modify supervision
      Submit a request for a warrant
      Submit a request for summons
      Other:




11/7/2018
___________________________________                 ___________________________________
Date                                                Edward J. Davila
                                                    United States District Judge




                                                                    NDC-SUPV-FORM 12A 4/6/2015
